NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0891n.06

                                           No. 14-5653

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                 FILED
UNITED STATES OF AMERICA,                               )                   Dec 03, 2014
                                                        )               DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )   ON APPEAL FROM THE UNITED
                                                        )   STATES DISTRICT COURT FOR
CHARLES WESLEY COLLINS,                                 )   THE EASTERN DISTRICT OF
                                                        )   KENTUCKY
       Defendant-Appellant.                             )
                                                        )


BEFORE: BOGGS, ROGERS, and STRANCH, Circuit Judges.


       PER CURIAM.           Charles Wesley Collins appeals his sentence upon revocation of

supervised release.

       In 2008, Collins pleaded guilty to being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). The district court sentenced him to one year and one day in prison, to be

followed by three years of supervised release. During his term of supervised release, Collins

possessed a firearm, and he was convicted in state court of being a felon in possession of a

firearm. The state trial court sentenced Collins to one year in prison. Collins subsequently

admitted that he violated the conditions of his federal supervised release by possessing a firearm

and by violating Kentucky law. The federal district court determined that Collins’s guidelines

range of imprisonment was four to ten months. The court varied upward and sentenced Collins

to 18 months in prison, to be served consecutively to his state sentence.
No. 14-5653
United States v. Collins

         On appeal, Collins argues that his above-guidelines sentence is substantively

unreasonable. He also argues that his sentence violated his double-jeopardy rights because it

was imposed for the same conduct underlying his state conviction and sentence for being a felon

in possession of a firearm. Collins’s double-jeopardy claim fails as a matter of law because his

18-month sentence for revocation of supervised release is part of his punishment for the 2008

offense, not punishment for the conduct underlying his state conviction. See Johnson v. United

States, 529 U.S. 694, 700 (2000); see also United States v. Johnson, 640 F.3d 195, 203 (6th Cir.

2011).

         We review sentences under a deferential abuse-of-discretion standard for reasonableness,

which has both a procedural and a substantive component.            United States v. Studabaker,

578 F.3d 423, 430 (6th Cir. 2009). Collins does not contend that the sentence is procedurally

unreasonable. A sentence is substantively unreasonable if the district court selects the sentence

arbitrarily, bases the sentence on impermissible factors, fails to consider relevant sentencing

factors, or gives unreasonable weight to any relevant factor. United States v. Zobel, 696 F.3d
558, 569 (6th Cir. 2012).

         Before imposing its sentence, the district court engaged in a thorough discussion of the

relevant sentencing factors under 18 U.S.C. § 3553(a). And the court reasonably explained that

an above-guidelines sentence was warranted based on Collins’s pattern of possessing firearms

illegally, the significant risks resulting from his possession of firearms and his domestic-violence

issues, and the need to afford adequate deterrence and protect the public. Because there is

nothing in the record suggesting that the district court failed to consider a relevant sentencing

factor or gave improper weight to any factor, the court did not abuse its discretion by imposing

the 18-month sentence.

         Accordingly, we affirm Collins’s sentence.
                                               -2-